DETAILED ACTION
Claims 1-3 were rejected in the Office Action mailed on 08/23/2021. 
Applicant’s response filed 11/01/2021 is acknowledged.  In the response, applicant amended claim 1.  Replacement drawings were included in the response.
Claims 1-9 are pending with claims 4-9 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 4,556,939) [IDS dated: 11/19/2020], herein Miller.

In regards to claim 1, Miller teaches a nickel based superalloy for diffusion bonding [Col. 2 lines 12-23].  The alloy is surfaced treated via a heat treatment and the formed oxide layer is removed leaving the alloy with a surface layer which is depleted of elemental titanium and/or aluminum that is less than 0.001 inches (i.e., 24.5 microns) in depth from the surface [Col. 3 Lines 9-67 to Col. 4 lines 1-2].  This is within the claimed depth.  Miller does not expressly teach the presence of an inner oxide layer that is removed.  Miller does teach that while leaving the Ti and/or Al depleted layer, that all oxide that is present is removed providing a pristine oxide-free condition for diffusion bonding [Col. 3 Lines 9-67 to Col. 4 lines 1-2].   Thus no oxide layer is present on the surface depleted layer as claimed.

In regards to claim 3, Miller does not expressly teach wherein the surface 15depletion layer is divided into an upper surface depletion layer and a lower surface depletion layer based on the halfway point of the depth of the surface depletion layer, and the upper surface depletion layer has a higher degree of depletion of Al or Ti content compared to the lower surface depletion layer.  However, it is expected to meet the limitation.  Miller teaches a nickel-based superalloy as claimed and teaches the surface depletion layer is formed under a substantially similar method [Col. 3 Lines 9-67 to Col. 4 lines 1-2] of heat treatment in a similar range followed by removal of the oxidation layer to that set forth by the Instant Specification.  Thus the surface depletion layer is expected to have a similar gradient of Al and/or Ti as the claimed layer. 
  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 4,556,939), herein Miller, as applied to claim 1 above, and in further view of Song et al. (A Study on Diffusion Bonding Performance of Inconel 617 Heat Exchanger), herein Song.


In regards to claim 2, Miller does not expressly teach that the nickel-based superalloy has the composition as set forth in the claim.
Song teaches the diffusion bonding of Inconel 617 [Title, Abstract].  Inconel 617 has a limiting composition in weight percent of: nickel 44.5 % (min.), chromium 20.0-24.0 %, cobalt 10.0-15.0 %, molybdenum 8.0-10.0 %, aluminum 0.8-1.5 %, carbon 0.05-0.15 %,  iron 3.0 % (max.),  manganese 1.0 % (max.), silicon 1.0 % (max.),  sulfur 0.015 % (max.),  titanium 0.6 % (max.),  copper 0.5 % (max.), and boron 0.006 % (max.) [Table 1].  The ranges of Co, Cr, Mo, Al and Ti are the same as the claimed ranges for each element.  Inconel 617 meets the claim limitation based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Inconel 617, nickel based alloy, of Song as the nickel based alloy of Miller.  One would have been motivated to do so as it would be the simple substitution of one known nickel based alloy for another to obtain predictable results.  Thus modified Miller meets the claim limitations.

Response to Arguments
The drawing objections are withdrawn based upon the submitted replacement drawings.
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that Miller fails to teach that the inner oxide layer is removed so that the surface depletion layer does not include an inner-oxide containing layer as Miller only teaches a first oxide layer which is removed.  This is not persuasive.  Regardless of whether the oxide layer is one or two layers, Miller teaches that the oxide is removed from the surface depletion layer leaving the surface for diffusion bonding in a pristine oxide-free condition as claimed [Col. 3 Lines 9-67 to Col. 4 lines 1-2].    Thus the rejections stand as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ELIZABETH COLLISTER/Examiner, Art Unit 1784